Citation Nr: 1428481	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  11-15 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for central retinal vein occlusion of the right eye. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1979.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

He had a videoconference hearing before this Veterans Law Judge (VLJ) of the Board in September 2012.  A transcript of the proceeding is of record.

The claim requires further development before being decided on appeal, so the Board is remanding it to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran alleges that, as a result of a routine stress test performed at the local VA Medical Center (VAMC) in Muskogee in September 2004 he developed a condition of his right eye, specifically, central retinal vein occlusion (CRVO).  He contends that, the morning after the stress test, he woke up with no vision in his right eye.  His VA treatment records confirm he underwent a stress test in the early part of September 2004 and that, a short time later, he returned complaining of "snowflakes" in his right eye vision and resultantly was eventually diagnosed with CRVO secondary to his severe hypertension.  He was then referred to the VAMC in Little Rock, Arkansas, for a steroid injection, which he apparently had in the latter part of September 2004.

Because the Veteran's claim for benefits under 38 U.S.C.A. § 1151 was filed after October 1, 1997, the current version of 38 U.S.C.A. § 1151 and its implementing regulation applies.  See VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (1998).  This means that, aside from considering his claim under § 1151, the Board must consider 38 C.F.R. § 3.361 as the implementing regulation rather than § 3.358.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability or death of a Veteran in the same manner as if the additional disability or death were service connected.  Such is considered a qualifying additional disability or death under the law if it is not the result of the Veteran's own willful misconduct and the disability or death was caused by VA hospital care, medical or surgical treatment, or examination, and the proximate cause of the additional disability or death was:  1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or 2) an event not reasonably foreseeable.  Id.

In determining whether additional disability exists, VA compares the Veteran's physical condition immediately prior to the hospital care or medical treatment upon which the claim for benefits is based with the physical condition after such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the VA medical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Medical treatment cannot cause the continuance or natural progress of a disease or injury for which the treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).


Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).  The U. S. Court of Appeals for Veterans Claims (Court/CAVC) rather recently clarified that the standard is not actual foreseeability or possible foreseeability, but that the test is driven wholly by how a "reasonable health care provider" would behave if asked to perform a certain procedure on a Veteran with the same characteristics as the Veteran in a given case.  See Schertz v. Shinseki, No. 11-2694 (Vet. App. Sept. 26, 2013).

In addition to causation, it must also be shown that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, his or her representative's informed consent.  38 C.F.R. § 3.361(d)(1); see also VAOPGCPREC 5-01.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2013).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

In testimony during his September 2012 videoconference hearing before the Board, the Veteran maintained that his CRVO was not a reasonably foreseeable consequence of his stress test because that test was merely routine, in anticipation of undergoing kidney removal surgery, but his blood pressure went up significantly during the test on account of his hypertension and was not being properly monitored, so VA was negligent in providing that test because the vein in his eye resultantly exploded leaving him blind in this eye.

He further alleged in his hearing testimony that there were outstanding treatment records at the Little Rock VAMC that were pertinent to his claim, insofar as substantiating his allegation of negligent care in the provision of that stress test.  

Review of his claims file does reveal records from September 27, 2004, detailing his eye treatment after his referral from Muskogee.  They note that the plan for him was to undergo a kenalog injection under the direction of Dr. S, however, there are no records detailing the injection itself.  The Veteran contends that his treating physician at that time told him that he believed the stress test had caused the CRVO and that this opinion was actually recorded or documented in the missing records.  As it is unclear whether there are in fact missing records from Little Rock, perhaps detailing the injection treatment, attempts should be made to retrieve all outstanding records.  See 38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (discussing how VA has constructive, if not actual, possession of these additional records since VA generated and maintained within VA's healthcare system).

Additionally, a medical examination and opinion are needed to assist in deciding this claim.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Contact the Little Rock VAMC and obtain all outstanding treatment records, if relevant, especially all ophthalmology or related records from September 2004 or thereabouts. 

Since these additional records, assuming they exist, are in the custody of a Federal department or agency - namely, VA, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  So make as many attempts to obtain these additional records as this VA regulation requires.  Also appropriately notify the Veteran if unable to obtain these additional records, again, assuming they exist.

2.  Upon receipt of all additional records, schedule the Veteran a VA compensation examination regarding his claimed right eye condition (CRVO of the right eye and consequent blindness).  The claims file, including a complete copy of this remand, must be provided for the examiner's review of the relevant history and the examiner must indicate he/she did in fact review the file.  

The examiner is then asked to indicate whether:

(A) it is as likely as not (50 percent or greater probability) that the Veteran's September 2004 stress test at the Muskogee VAMC caused additional right eye disability, specifically, central retinal vein occlusion (CRVO)?

(B) If it did, is it also as likely as not (50 percent or greater probability) that the proximate cause of this additional right eye disability, including especially the CRVO and consequent blindness in this eye, was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in providing that stress test - such as by not properly monitoring the Veteran's blood pressure, notably, any spikes in it, on account of his hypertension?  

(C) Alternatively, is the CRVO and consequent blindness in this eye not a reasonably foreseeable consequence of that stress test?

In making these important determinations, the examiner must be mindful that the proximate cause of a Veteran's additional disability need not be completely unforeseeable or unimaginable.  Instead, it must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  38 C.F.R. § 3.361 (d)(2) (2013).

The examiner must discuss the underlying medical rationale of these opinions - if necessary citing to specific evidence in the file supporting conclusions.

3.  Then readjudicate this § 1151 claim in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

He has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

